REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed an optical element driving mechanism, whereby the prior art does not teach or suggest wherein the optical element holder is movable relative to the driving assembly holder, wherein the optical element holder is movable relative to the fixed part, wherein the driving assembly holder is movable relative to the fixed part, wherein the driving assembly is configured to drive the optical element holder to move along a first dimension relative to the driving assembly holder; the driving assembly is configured to drive the driving assembly holder to move along a second dimension relative to the fixed part, wherein the driving assembly is used for driving the driving assembly holder to move along a third dimension relative to the fixed part; the first, second and third directions are perpendicular to each other, wherein the second dimension is parallel to an optical axis of the optical element, wherein the fixed part includes a base and an casing arranged along a main axis with the base, wherein the casing includes: a top wall having a plate-like structure, wherein the top wall is not parallel to the main axis, and the top wall is perpendicular to the main axis; and a side wall, having a plate structure and extending from an edge of the top wall, wherein the top wall is not parallel to the side wall, wherein the side wall is parallel to the main axis, wherein the base has a plate-shaped structure and is not parallel to the main axis, wherein the base is perpendicular to the main axis, wherein the optical axis is not parallel to the main axis, and wherein the main axis is perpendicular to the optical axis, in combination with all other limitations set forth in the claim.
Regarding claim 8, applicant has sufficiently defined and claimed an optical element driving mechanism, whereby the prior art does not teach or suggest a first control unit electrically connected to the driving element and the second sensing element and controlling the driving element according to the sensing signal output by the second sensing element; the first control unit and the second sensing element are located in a packaging unit; the first and third 
Regarding claim 9, applicant has sufficiently defined and claimed an optical driving mechanism, whereby the prior art does not teach or suggest circuit element electrically connected to the first, second and third sensing elements, and wherein: the driving assembly and the first sensing element are respectively located on opposite sides of the circuit element; the driving assembly and the second sensing element are respectively located on opposite sides of the circuit element; the driving assembly and the third sensing element are respectively located on opposite sides of the circuit element; the fixed part further includes a base and an casing, the casing and the base are arranged along a main axis; the base further includes an receiving portion corresponding to at least one of the first, second, and third sensing elements; in the first direction, the maximum size of the receiving portion is greater than the maximum size of at least one of the first, second, and third sensing elements; a protection element arranged in the receiving part for protecting at least one of the first, second and third sensing elements; the protection element directly contacts the receiving portion and at least one of the first, second, and third sensing elements; a limiting structure adjacent to the receiving portion to limit the setting range of the protection element; and in the direction perpendicular to the first direction, the maximum size of the current limiting structure is greater than the maximum size of the receiving portion, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852